Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 and 01/24/2022 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Acknowledgements
Applicant’s arguments filed on 02/03/2022 and 03/15/2022 are acknowledged. Amended Claims 1, 14-17, 23-24 and newly added claims 30-34 are acknowledged by the examiner. Accordingly, claims 1-34 are remain pending and have been allowed.


Allowable Subject Matter
Claims 1-34 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
The cited prior art fails to disclose or suggest at least, “……a plurality of pixels, each of the plurality of pixels including a photoelectric conversion element arranged in columns and rows and each configured to generate an electrical charge; and a plurality of pulse signal generation circuits arranged in columns and rows and each configured to generate a pulse signal or pulse signals based on the electrical charge, wherein the plurality of pulse signal generation circuits generates a first number of the pulse signals during a first period, and wherein the plurality of pulse signal generation circuits generates a second number of the pulse signals during a second period, the second number being different from the first number, and wherein the second period is started based on a result indicated by the pulse signal or pulse signals included in the first number of the pulse signals. …” as recited in amended claim 1. Therefore claim 1 is allowed. 

The dependent claims 2-34 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698